Exhibit Quarterly Financial & Operating Supplement June 30, 2009 Ramco Gershenson Properties Trust Table of Contents Section Page Earnings Release Company Overview 1-7 8 Quarterly & Year-to-Date Financial Results Consolidated Statements of Income 9 Income Statement Detail 10 Earnings Per Common Share 11 Consolidated Balance Sheets 12 Balance Sheet Detail 13 Calculation of Funds from Operations and Funds Available for Distribution 14 Selected Financial and Operating Ratios 15 Quarterly & Year-to-Date Operating Information Same Properties Analysis 16 Leasing Activity Analysis 17 Current Development Projects 18 Current Redevelopment Projects 19 Market Capitalization Information Summary of Outstanding Debt 20 Loan Maturity Summary 21 Market Capitalization Information 22 Common Stock Performance 22Portfolio Information Property Summary 23-25 Geographic Diversification 26 Anchor, Non-Anchor Tenant Mix 26 National, Regional, Local Tenant Mix 26 Major Tenant Exposure 27 Summary of Expiring GLA 28 Joint Venture Information Joint Ventures Contribution to Funds from Operations 29 Joint Ventures Combining Balance Sheets 30 Summary of Joint Venture Debt 31 Investor Information 32 Ramco-Gershenson Properties Trust 31500 Northwestern Highway, Suite 300 Farmington Hills, Michigan 48334 (248) 350-9900 FAX: (248) 350-9925 Ramco-Gershenson Properties Trust Reports Financial Results for the Second Quarter 2, Mich. – July 22, 2009 Ramco-Gershenson Properties Trust (NYSE:RPT) today announced results for the second quarter ended June 30, 2009. Second Quarter 2009 Highlights: Renewed 47 existing lease agreements totaling 123,063 square feet, at rents 5.7% over prior rental rates Executed 27 new leases totaling 116,143 square feet, at rents 31.6% above portfolio average Signed anchor lease agreements with Ross Dress For Less and Dollar Tree for the Marketplace of Delray in Delray Beach, FL Portfolio occupancy of 91.3%, compared to 90.9% in the first quarter of 2009 Same Center Operating expense recovery ratio of 100.2% Funds from operations (FFO) for the second quarter of 2009 was $11.3 million, or $0.52 per diluted share, compared to $13.2 million or $0.62 per diluted share for the second quarter of 2008. Excluding costs related to the Company’s recent proxy contest and its strategic review process, FFO per diluted share for the quarter would have been $0.56. Funds from operations for the six months ended
